PER CURIAM.
The District Court of Appeal, Third District, has certified that its decision in this *659cause is one passing upon a question of great public interest. Article V, Section 4(2), Florida Constitution, F.S.A.
The factual circumstances, background, and questions involved are set forth in the decision of the District Court reported at 247 So.2d 727 (Fla.App.3rd, 1971).
We have reviewed the decision below, the record in the cause, the briefs of counsel for both sides, and have heard oral argument. It is our judgment that the decision of the District Court appropriately disposes of the issues presented. Accordingly, the opinion certified is approved as the response of this Court.
The writ of certiorari is therefore discharged.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD and McCAIN, JJ., concur.